DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Bendemire on September 23, 2021.
The application has been amended as follows: 
1. (Currently Amended)	A display device, comprising:
a display panel;
a lower plate having a first surface facing a bottom surface of the display panel, the lower plate including a folding region and at least one non-folding region adjacent to the folding region, the folding region having a density lower than a density of the non-folding region; and
a group of magnetic bodies including a plurality of first magnetic bodies attached to the folding region and a single second magnetic body attached to each of the at least one non-folding region, the magnetic body group contacting with a second surface of 

wherein a first contact area between the first magnetic bodies and the lower plate is smaller than a second contact area between the single second magnetic body and the lower plate; and
wherein each of the first magnetic bodies in the folding region is separate from the single second magnetic body in each of the at least one non-folding region so that, in operation, an entire surface area of each of the plurality of first magnetic bodies contacts the lower plate without any gap therebetween when returning to an unfolded state from a folded state.

18. (Currently Amended)	An electronic device, comprising:
a display panel;
a lower plate having a first surface facing a bottom surface of the display panel, the lower plate including a folding region and a non-folding region adjacent to the folding region, the folding region having a density lower than a density of the non-folding region;
a group of magnetic bodies comprising plurality of first magnetic bodies attached to the folding region and a single second magnetic body attached to each of the at least one non-folding region;

a flexible printed circuit board connected to one side of the display panel, the flexible printed circuit board extending between the housing member and the magnetic body group;
a printed circuit board connected with the flexible printed circuit board, the printed circuit board being located between the housing member and the magnetic body group; and
a battery connected with the printed circuit board, the battery being located between the housing member and the magnetic body group,
wherein a first contact area between the first magnetic bodies and the lower plate is smaller than a second contact area between the single second magnetic body and the lower plate;
wherein, each of the first magnetic bodies in the folding region is separate from the single second magnetic body in each of the at least one non-folding region so that, in operation, an entire surface area of each of the plurality of first magnetic bodies contacts the lower plate without any gap therebetween when returning to an unfolded state from a folded state.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present invention related to a(n) device for foldable display device using a group of magnetic bodies for improving reliability in  spite of frequent folding and unfolding operations.
 Each independent claim identifies, inter alia, the uniquely distinct features 
With respect to claims 1 and 18:
“wherein, each of the first magnetic bodies in the folding region is separate from the single second magnetic body in each of the at least one non-folding region so that, in operation, an entire surface area of each of the plurality of first magnetic bodies contacts the lower plate without any gap therebetween when returning to an unfolded state from a folded state.”
The closest prior arts of:
Han (US 2018/0070460) discloses a foldable display in Fig. 1 includes a group of magnetic bodies 500 in the non-folding area, and 510 in the folding area.
Kim et al. (US 2016/0357052) discloses in Fig. 3, a foldable display having a foldable region (FR).
 Kim et al. (US 2017/0208157) discloses in Fig. 3A and Fig. 3B a foldable display with the foldable area (203) having magnetic bodies (203) in the folding area and separate magnetic bodies (204a and 205a) in the non-folding area.
    However, either singularly or in combination, the closest cited arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUC Q DINH/           Primary Examiner, Art Unit 2692